Citation Nr: 1739429	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anemia, to include beta thalassemia.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that, in pertinent part, denied service connection for beta thalassemia, and an October 2016 rating decision issued by the VARO in Houston, Texas that denied service connection for sleep apnea.  During the pendency of the appeal, the Veteran relocated, and jurisdiction of the appeal has been transferred to the RO in Houston, Texas.

In April 2016, the Board reopened a claim for service connection for anemia, to include beta thalassemia, and remanded the issue on the merits for further development.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran's beta thalassemia anemia clearly and unmistakably preexisted her period of active duty service, and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection of anemia, including beta thalassemia, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. 3.102, 3.303,  3.304, 3.306 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated July and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of her claim has also been met. This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private medical records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in September 2013 and June 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran is considered to have been in sound condition at entry examination, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096 ; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").   

VA may find a lack of aggravation under 38 U.S.C.S. § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Id.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See Id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. Id.  

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval, or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

An April 1996 military treatment facility (MTF) medical record indicated the Veteran had been seen the day before in a private emergency room for an irregular heartbeat.  It was noted after review of her emergency room chart that she had low mean corpuscular volume (MCV).  She was placed on Chromagen daily and advised to follow-up after referred heart tests.  

The Veteran's June 1999 enlistment examination did not note any disorders or irregularities of the Veteran's blood.  In her June 1999 report of medical history the Veteran did not indicate that she had a history of anemia or blood disorders or problems.  

In October 2000, the Veteran had treatment at a private medical facility for injuries she sustained in a motor vehicle accident.  She reported her history as having PCVs, which were symptomatic, and that she was being evaluated for increased cold sensitivity.  The record does not indicate the Veteran had a history of anemia or beta thalassemia or was receiving treatment for those conditions.

In a December 2000 STR, the Veteran reported that she was suffering from numbness and color changes in her hands with exposure to the cold.  It was noted she may have Raynaud's phenomenon and that she should follow-up in her next examination.   

In May 2004, a STR indicated the Veteran returned for follow-up of prior labs.  Her prior blood work indicated the Veteran to have an iron deficiency and it was questioned if she had underlying thalassemia.

A September 2004 STR indicated the Veteran presented for a profile extension examination.  She reported that she was taking an iron supplement.  Blood work that had been performed was noted to negative.  It was noted that the Veteran may have a history of thalassemia in her family.  She was diagnosed with anemia and thalassemia was suspected.  A September 2004 STR lab inquiry report indicated that the Veteran was suspected to have thalassemia.  A follow-up September 2004 telephone consultation STR noted that the Veteran had a history of anemia.  She was informed of her blood work results and stated that she would continue to use nutrition.  The record noted that the Veteran had "THAL MINOR" and should not take iron.

In a February 2005 separation physical, the Veteran did not indicate that she had any treatment for or diagnosis of anemia or beta thalassemia.

In August 2005, the Veteran underwent a VA general medical examination.  In regards to anemia she reported that she had been diagnosed in 2004 in Turkey.  She stated she had intermittent fatigue.  She denied any blood loss, heavy menstruation, a history of sickle cell, thalassemia, dark urine, jaundice, or change in color of her feces.  She was diagnosed with anemia with decreased MCV.  

A January 2006 private medical report indicated the Veteran presented with complaints of tiredness, irregular menstrual cycles, cold intolerance, and heart palpitations, and for referral of endocrine problems.  She provided a past medical history of thalassemia.  

In February 2006, the Veteran sought private treatment for anemia.  The private physician's report showed a review of medical records with anemia dating back to January 2006.  She was referred for a bone marrow biopsy.  

A March 2006 lab referral report stated the Veteran results were consistent with beta thalassemia trait.  

In October 2006, at follow-up with her private physician, the Veteran was found to have anemia, iron deficiency.  She reported being on folic acid and iron, as well as other, prescribed medications.  She reported that she was "feeling great."  Her energy level appeared to be fair.

A July 2007 private hematology/oncology report stated that the Veteran had beta thalassemia trait causing a mild anemia and an iron deficiency.  It was noted that she underwent a bone marrow examination in 2006 which documented a slight reduction in her iron.  There was no evidence of leukemia or lymphoproliferative disorder.  There were no signs or symptoms of any hematologic problem.  She was advised to continue her iron therapy.  

An October 2008 private medical report diagnosed the Veteran with thalassemia and anemia.  

A June 2009 private medical report indicated the Veteran presented for a chief complaint of anemia, beta thalassemia.  She provided a history of iron deficiency anemia, Grave's disease, and abnormal blood counts.  The Veteran was found to have iron deficiency anemia that was corrected, mild anemia with microcytosis, and documented beta thalassemia with related mild hyperbilirubinemia.  

In an August 2015 VA medical center (VAMC) record, the Veteran reported she had beta thalassemia since 2004.   She had a complete work up done including upper and lower GI endoscopy, spleen scan and all were negative.

A February 2016 VAMC pharmacy medication management note reported that the Veteran had low energy which she felt was due to anemia and low vitamin D.  Her medications were reviewed and she was recommended for follow-up.

In an October 2016 MTF medical record, the Veteran reported that the anemia she had was B thalassemia, which was not documented in the DOD system.  She reported she just started iron and folic acid that year.

In a November 2016 military medical record the Veteran reported that she had the beta thalassemia trait and was taking iron.  She questioned if she should be taking iron.  A follow-up report stated the Veteran was contacted and told that with anemia she should continue taking iron for the thalassemia and the anemia that results from the short lived red blood cells.  

In a February 2017 military medical report the Veteran stated that she had been on iron before but was told to stop because her iron levels were normal and her anemia was thought to be due to her beta thalassemia trait.  She indicated a VA doctor told her to re-start her iron supplements.

At a September 2013 VA examination, the Veteran reported that she was diagnosed with anemia around 2000, but added that she was told she had "borderline anemia" at the age of 13 or 14.  She stated she never had any symptoms of anemia prior.  She underwent blood tests around 2000 when she was having symptoms of heart palpitations.  Initially, she reported that she was diagnosed with iron deficiency anemia and put on iron supplements.  She stated while overseas she was diagnosed with beta thalassemia. She reported that she was prescribed iron, but that it made her numbers worse.  In 2006, she was referred to a hematologist and had blood tests and a bone marrow biopsy that confirmed the diagnosis of beta thalassemia.  She was prescribed folic acid which she continued to take.  She had follow-up treatment every 6-12 months for blood tests.  She reported some fatigue, but also stated that she worked full-time, was enrolled in school full-time online, and had a young child.  Upon examination, the Veteran was diagnosed with anemia, but did not have any findings, signs, or symptoms due to anemia or treatment for anemia.  The examiner stated that the Veteran's beta  thalassemia was less likely as not incurred in or was a result of active service.  The examiner stated that beta thalassemia minor was a term applied to heterozygotes who have inherited a single gene leading to reduced beta globin production.  It was noted that such patients are asymptomatic, may be only mildly anemic, and were usually discovered when a blood count has been obtained for other reasons. The examiner found that the Veteran had undergone blood tests in-service in September 2004 which showed normal iron, B12, and folate and the beta thalassemia trait.  The Veteran was noted not to require iron or any other treatments.

At a June 2016 VA examination, the Veteran was noted to have been diagnosed with beta-thalassemia minor since 2004.  The examiner stated that the Veteran's beta thalassemia was a primary anemia.  The Veteran reported that while in-service she had symptoms of intermittent lightheadedness, dizziness, fatigue and cold, clammy hands and feet.  She stated she sought medical attention and was told that her "blood counts were low."  The Veteran reported being treated with iron and eventually being diagnosed with beta thalassemia minor anemia in September 2004.  She was currently being treated with folic acid.  She reported having had a bone marrow biopsy in approximately 2005 or early 2006 which "showed low iron in my bone marrow," but was otherwise negative.  The Veteran denied a diagnosis of leukemia, lymphoma or other hematologic malignancy.  Upon examination, the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to her diagnosis of beta thalassemia.  The examiner noted that in April 1996 the Veteran had documented microctyosis and treatment with Chromagen (an iron containing multivitamin) which was typically used to treat anemia.  The examiner stated that the Veteran's beta thalassemia anemia was less likely than not (less than 50% probability) incurred in or caused by the Veteran's service.  The examiner found that as beta thalassemia was a hereditary condition due to decreased globin production, and as there was evidence pre-dating the Veteran's military service of treatment for anemia, it was clear and unmistakable that the Veteran's beta thalassemia pre-existed her military service.  The examiner also found that as the Veteran's beta thalassemia anemia was minor, as evidenced by post-service medical records, it was clear and unmistakable that the Veteran's beta thalassemia was not aggravated beyond its natural progression during the Veteran's service.  

As an initial matter, all of the competent medical evidence indicates that the Veteran has been consistently diagnosed with beta thalassemia anemia.  Now that it has been established that the Veteran has a diagnosis of beta thalassemia anemia, the Board must address whether the presumption of soundness applies in this case. In her 1999 enlistment examination, there was no indication that the Veteran had anemia of any type, including beta thalassemia; thus, the presumption of soundness would attach.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness.  In this regard, it is clear from the probative evidence of record that the Veteran's anemia was present prior to her enlistment - as the April 1996 record showed treatment for anemia, and both the 2013 and 2016 VA examiners stated that the Veteran's beta thalassemia was a hereditary condition which was not related to her service.  

VA's General Counsel has held that service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service. VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty." Id.   The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease." Id.   "In this context we use the term "pathology" in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology." Id.   

The June 2016 VA examiner definitively opined that the Veteran's beta thalassemia clearly and unmistakably existed prior to service.  Furthermore, there is no medical evidence of record, including the Veteran's private medical records, which either found or stated that the Veteran's beta thalassemia manifested during service.  Thus, the undisputed competent and credible medical evidence of record establishes that the Veteran's beta thalassemia anemia clearly and unmistakably preexisted her active duty service. 

The question remaining for discussion, then, is whether the evidence clearly and unmistakably shows that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096.

In regards to that issue, the June 2016 VA examiner found that there was clear and unmistakable evidence that the Veteran's beta thalassemia was not aggravated beyond its natural progression during  the Veteran's service.  The examiner specifically stated that there was no evidence of record that the Veteran had required transfusions to treat her anemia and that the evidence of record did indicated the Veteran's anemia remained mild.  Thus, as there is clear and unmistakable evidence that the Veteran's beta thalassemia was mild prior to her active service - the April 1996 treatment - and there was no evidence that the Veteran's beta thalassemia had any increase in severity, the examiner stated that the Veteran's beta thalassemia was not aggravated beyond its normal progression during active duty service.  This determination is afforded high probative value as it is supported by adequate rationale, as discussed by the examiner, and is based, in part, on specific reference to documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The Board finds the June 2016 VA examiner's medical opinion highly probative to the issue of whether the Veteran's beta thalassemia was related to or aggravated by her active duty service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and examination and interview of the Veteran.  The examiner's review of the Veteran's claims file consists of the Veteran's STRs, post-service medical evidence, and her contentions, upon which the examiner relied upon in giving an opinion.  It is clear that the examiner took into consideration all relevant factors in rendering the June 2016 opinion. 

Furthermore, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that beta thalassemia existed prior to service and was not aggravated beyond its normal progression by service.    

The Board has also considered the Veteran's statements regarding her beta thalassemia anemia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's beta thalassemia anemia and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report her beta thalassemia anemia symptoms, there is no indication that she is competent to etiologically link any such symptoms to her active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hereditary disorders or the aggravation of such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For all the reasons stated above, the Board finds clear and unmistakable evidence that the Veteran's preexisting beta thalassemia anemia was not aggravated by her active duty service, and the presumption of soundness has been rebutted.  Therefore, service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


ORDER

Entitlement to service connection for anemia, including beta thalassemia, is denied.


REMAND

In December 2016, the Veteran requested a hearing before a Veterans' Law Judge via video conference regarding her claim for service connection for sleep apnea.  No such hearing has yet been scheduled.  The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).

In light of the Veteran's pending Board video conference hearing request concerning an issue presently on appeal before the Board, the issue of entitlement to service connection for sleep apnea must be remanded to afford the Veteran an appropriate Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing requests.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


